Title: The Commissioners to Gabriel de Sartine, 10 September 1778
From: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris
To: Sartine, Antoine Raymond Jean Gualbert Gabriel de


     
      Sir
      Passi September 10. 1778
     
     Captain Daniel McNeill of Boston in the State of Massachusetts Bay Commander of the American Privateer, which has been so successfull against the Common Enemy in the North seas and White seas had the Fortune to retake a French Vessell from a Guernsey Privateer, after she had been in the Enemy’s Possession more than three days, which Prize he has brought into Port Louis.
     He represents to Us that he has met with some Difficulties in disposing of her and her Cargo, which cannot be removed untill your Excellencys Sentiments shall be known upon the Matter.
     We have the Honour to recommend his Case to your Excellencys Consideration, and to request that such Relief may be afforded him, as may consist with the Laws of the State,his Majestys Interest, and the Treatys in Force between the two Nations. We have the Honour to be,
    